UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6181


DARRELL L. GOSS,

                    Petitioner - Appellant,

             v.

CHARLES WILLIAMS,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Bruce H. Hendricks, District Judge. (2:18-cv-02938-BHH)


Submitted: July 27, 2020                                          Decided: August 5, 2020


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darrell L. Goss, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darrell L. Goss seeks to appeal the district court’s order adopting the order and

recommendation of the magistrate judge and dismissing his 28 U.S.C. § 2254 (2018)

petition. The order is not appealable unless a circuit justice or judge issues a certificate of

appealability. See 28 U.S.C. § 2253(c)(1)(A) (2018). A certificate of appealability will

not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2) (2018). When the district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists could find the district court’s

assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.

759, 773-74 (2017). When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

the petition states a debatable claim of the denial of a constitutional right. Gonzalez v.

Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Goss has not made

the requisite showing. Accordingly, we deny a certificate of appealability, deny Goss’

motions for release on bail and expedited consideration, and dismiss the appeal.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 DISMISSED




                                              2